DETAILED ACTION
REPEATED OBJECTIONS
Information Disclosure Statement
1. 	The information disclosure statement filed October 3, 2019 fails to comply with the
provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date of U.S. Patent No. 6,764,729
A is incorrect, and in fact it is not clear that the patent actually exists, although 6,764,729 B2
does exist. It has been placed in the application file, but the information referred to therein has
not been considered as to the merits. Applicant is advised that the date of any re-submission of
any item of information contained in this information disclosure statement or the submission of
any missing element(s) will be the date of submission for purposes of determining compliance
with the requirements based on the time of filing the statement, including all certification
requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).


REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 18 — 26, 28 and 31 — 33 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Liang et al (U.S. Patent Application Publication No. 2006/0199030 A1) in
view of Vitrano et al (U.S. Patent Application Publication No. 2012/0165455 A1) as evidenced
by Tucker et al (U.S. Patent Application Publication No. 2012/0128896 A1).
With regard to Claim 18, Liang et al disclose a film comprising at least one heat sealable
layer comprising an innermost or outermost layer (paragraph 0217) comprising one or more
ethylene — olefin block copolymers (multiblock interpolymers; paragraph 0217); innermost and
outermost layers, therefore two outer layers which are a first and second outer layer comprising a
sealant layer, are therefore disclosed; sealing of a substrate or film to form a bag is also disclosed (paragraph 0003); the block copolymer may be a copolymer of ethylene and
octene (paragraph 0046) having a Mw/Mn of 1.7 to 3.5 (paragraph 0031) and a density of 0.867
to 0.910 g/cm3 (paragraph 0069) and a melt index of 1 g/10 min (paragraph 0068) and a melt
temperature of 110 — 130 degrees Celsius (paragraph 0032); soft segments are comprised in the
amount of 40 — 60 weight percent; hard segments are therefore also in the amount of 40 — 60
weight percent; the hard segments have a comonomer content of less than 2 weight percent
(paragraph 0025) and the soft segments have a comonomer content of greater than 15 weight
percent (paragraph 0025); the first or second outer layer also comprises blended polypropylene (paragraph 0201) in the amount of 80 weight percent, because the block copolymer is present in
the amount of 20 weight percent (paragraph 0201). It would have been obvious for one of
ordinary skill in the art to provide for polypropylene in the second outer layer only, as a first or
second outer layer comprising polypropylene is disclosed. Although the disclosed ranges of
Mw/Mn, density, amounts of hard segment and soft segment and amounts of comonomer are not
identical to the claimed range, the disclosed ranges overlap the claimed ranges. It would have
been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed
ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. It therefore
would have been obvious for one of ordinary skill in the art to provide for a second outer layer
that is ink — abrasion resistant.
Alternatively, Vitrano et al teach the use of an ethylene — olefin block copolymer
(paragraph 0012) that is Infuse 9500 (paragraph 0019) for sealing of a substrate or film to form a bag (multiwall bag sealing; paragraph 0040) for the purpose of obtaining improved adhesion and flexibility (paragraph 0002). It would have been obvious for one of ordinary skill in the art to provide for an ethylene — olefin block copolymer that is Infuse 9500, as stated in Table 1 of the instant specification, in order to obtain improved adhesion and flexibility as taught by Vitrano et al. A second outer layer having ink abrasion resistance would therefore be obtained.
Liang et al also fail to disclose a film that is printed. However, the film is used for
packaging of snacks (paragraph 0219). It would have been obvious for one of ordinary skill in
the art to provide for printing of the film in order to provide for communication of the snacks that
are packaged. It is not explicitly disclosed by Liang et al that the second outer layer has a second
melt temperature higher than the melt temperature of the first outer layer, which is a first melt
temperature, but Tucker et al disclose that the melt temperature of polypropylene is 160 degrees Celsius (paragraph 0087). The second outer layer therefore has a second melt temperature higher
than the melt temperature of the first outer layer, which is a first melt temperature. A second
layer that is chemically distinct from the first layer would therefore be obtained.
With regard to Claims 19 — 20 and 22, the comonomer has more than 3 carbon atoms
(paragraph 0022 of Liang et al). Although the disclosed range of number of carbon atoms is
not identical to the claimed range, the disclosed range overlaps the claimed range. It would
have been obvious for one of ordinary skill in the art to provide for any amount within the
disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 21, the melt index is 5 g/10 min (paragraph 0068 of Liang et al).
With regard to Claim 23, because at least one layer is disclosed, an inner film layer is
disclosed between the first and second outer layers; the layers also comprise ionomer
(paragraph 0200) in the amount of 50 weight percent, because the block copolymer is present in
the amount of 50 weight percent (paragraph 0201). A density of 0.867 to 0.925 g/cm3 is also
disclosed (paragraph 0069) and a blend of block copolymers is disclosed, having long chain
branching (paragraph 0028). It would have been obvious for one of ordinary skill in the art to
provide for a portion of the block copolymer blend having a density in the range of 0.868 - 0.910
g/cm3 and a second portion having a density in the range of 0.912 — 935 g/cm3, since both
ranges are within the range of 0.867 to 0.925 g/cm3.
With regard to Claims 24 — 25, a layer, therefore an internal layer, comprising ethylene
vinyl alcohol is disclosed (paragraph 0220).
With regard to Claim 26, a percentage of free shrink of greater than 3% is disclosed
(paragraph 0215), therefore at 85 degrees Celsius. Although the disclosed range of free shrink
is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the
disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 28, a flexible container constructed by heat sealing to the film is
therefore disclosed.
With regard to Claims 31 — 33, a seal temperature of 105 degrees Celsius is disclosed by
Liang et al in an example (Table A). It would have been obvious for one of ordinary skill in the
art to provide for a seal temperature of 105 degrees Celsius, therefore a seal initiation
temperature of 105 degrees Celsius, as a seal temperature of 105 degrees Celsius is disclosed by
Liang et al in an example.
4. 	Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al (U.S.
Patent Application Publication No. 2006/0199030 A1) in view of Vitrano et al (U.S. Patent
Application Publication No. 2012/0165455 A1) as evidenced by Tucker et al (U.S. Patent
Application Publication No. 2012/0128896 A1) in view of Best et al (U.S. Patent Application
Publication No. 2007/0260016 A1).
Liang et al and Virtrano et al disclose a film as discussed above. Because the film
comprises at least one layer of block copolymer, six layers are disclosed, including the barrier
layer. An inner layer comprising the interpolymer and two tie layers are therefore disclosed. The
interpolymer of the inner layer is combined with other polymers, including linear low density
polyethylene and ethylene vinyl acetate (paragraph 0200 of Liang et al), therefore an ethylene —
unsaturated ester polymer. Liang et al and Vitrano et al fail to disclose from 10 to 60% by weight
of an ethylene — unsaturated ester polymer, from 5 to 50% by weight of an ethylene — olefin  copolymer having a density of 0.868 to 0.910 g/cm3 and from 30 to 65% by weight of an
ethylene — olefin copolymer having a density of 0.912 to 0.925 g/cm3.
Best et al teach the blending of linear low density polyethylene that is an ethylene —
olefin copolymer (paragraph 0019) having a density of 0.915 to 0.927 g/cm3 (paragraph 0025)
with ethylene vinyl acetate (paragraph 0082) in the amount of 10 to 50% by weight
(paragraph 0083) and the blending of the linear low density polyethylene with very low
density polyethylene (paragraph 0079) that is an ethylene — olefin copolymer (subset of linear
low density polyethylene; paragraph 0054) having a density of 0.890 to 0.900 g/cm3 (paragraph 40% by weight (paragraph 0079) for the purpose of obtaining a film for
use as a medical film (paragraph 0009).
It therefore would have been obvious for one of ordinary skill in the art to provide for
blending of an ethylene — olefin copolymer having a density of 0.915 to 0.940 g/cm3
with ethylene vinyl acetate in the amount of 10 to 50% by weight and an ethylene — olefin
having a density of 0.890 to 0.900 g/cm3 in the amount of 40% by weight in order to obtain a
film for use as a medical film as taught by Best et al. Although the disclosed ranges of density
and amount are not identical to the claimed ranges, the disclosed ranges overlap the claimed
ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts
within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP
2144.05.

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant also argues, on page 3, that in paragraph 0217 of Liang et al it is disclosed that
the sealant layer is the innermost layer, or the outermost layer, but not both layers.
However, as stated in the previous Action, because the phrase ‘at least one’ is used,
alternatively the innermost and outermost layers are both sealant layers.
 	Applicant argues, on page 5, that sealant layers of multilayer films are generally not printed because the melting of the sealant polymer upon sealing results in deformation and poor clarity.
However, no evidence is provided that sealant layers of multilayer films are generally not
printed, or that poor clarity of printing would result from sealing of the film of Liang et al.
Furthermore, the term ‘generally’ indicates that it is, alternatively, known in the art to print
sealant layers of multilayer films. Also, the claimed film is heat shrinkable, as stated on page 6, line 1 of the instant specification. The claimed film is therefore a printed, heat shrinkable film, although it is not clear that heat shrinkage of a film causes less deformation than sealing of one layer of the film.
Applicant also argues, on page 6, that printing is not suggested by Liang et al. 
However, as disclosed in paragraph 0219, a package for snacks is disclosed by Liang et al. Liang et al therefore suggest a package that is printed for the purpose of communicating the snacks that are packaged. On page 1, lines 1 – 12 of the instant specification, additionally, it is disclosed that ‘Printed articles, such as printed films, are used to make various packaging articles, such as bags, pouches and the like, in particular for packaging a wide variety of products, including foods.’ It is therefore stated that it is well known in the art to print packaging for food, for the only possible purposes of the printing, to identify or decorate the package or to communicate what the food is that is within the package.


6.	The declaration under 37 C.F.R. 1.132 filed May 20, 2022 is insufficient to overcome the rejections of the previous Action.
Applicant argues, on page 3 of the declaration, that sealing polymers have a lower seal initiation temperature than the polymers used for the outside layer of a film that makes up the outside surface of a package.
However, it is not clear that for all films the outside layer cannot be the layer comprising sealing polymers, or an additional layer comprising sealing polymers.
Applicant also argues on page 3 that an image printed on a sealant layer would result in poor clarity and deformation.
However, no data or other additional evidence is provided that an image printed on a sealant layer would result in poor clarity and deformation. Also, the claimed film is heat shrinkable, as stated on page 6, line 1 of the instant specification. The claimed film is therefore a printed, heat shrinkable film, although it is not clear that heat shrinkage of a film causes less deformation than sealing of one layer of the film.
Applicant also argues on page 3 that Applicant would not be inclined to use the sealant layer of Liang et al as an ink – abrasion resistant outer layer because of the low hot tack  and low seal initiation temperature.
However, the seal initiation temperature of the claimed ink – abrasion resistant outer layer is not claimed. It is also not clear that a seal initiation temperature is disclosed in the original specification.
Applicant also argues on page 3 that the claimed layer opposite the sealant layer includes higher melting point polymers.
However, as stated in the previous Action, it would have been obvious for one of ordinary skill in the art to provide for polypropylene in the layer opposite the sealable layer disclosed by Liang et al, which is also a sealable layer. A higher melting point polymer would therefore be included.
Applicant also argues on page 3 that adding pigments or inks pigments  to a sealant layer would adversely affect seal performance.
However, no data or other additional evidence has been provided showing that poor seal performance would necessarily result.
Applicant also argues on page 3 that multilayer films are not taught by Vitrano et al.
However, multilayer films are disclosed by Liang et al.
Applicant also argues on page 3 that one of ordinary skill in the art would not look to the teachings of Vitrano et al to create an outside ink resistant layer.
However, the previous Action states only that it would have been obvious for one of ordinary skill in the art to provide for the ethylene — olefin block copolymer taught  by Vitrano et al as the olefin block copolymer in the sealable layer of Vitrano et al. The phrase ‘ink resistant layer’ is interpreted to mean ‘ink abrasion resistant layer.’


7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782